DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 02/23/2021, Claims 1, 3, 4, 10, 13, 15 and 16 are amended. Claims 1, 3-10, 12-13 and 15-23 are pending. Claims 2, 11 and 14 are cancelled. Claims 21, 22 and 23 are newly added. No new matter has been added. 
The Applicant cancelled and amended claims to overcome rejections under 35 U.S.C. 112(b). Therefore, the rejection is withdrawn. 

With respect to the amendment filed on 02/23/2021, see pages 8-9, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Claims 2, 11 and 14 were objected as allowable subject matter. The Applicant amended independent claims 1, 10 and 13 are amended to include subject matter of objected claims. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1, 3-10, 12-13 and 15-23 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1, 3-10, 12-13 and 15-23 are allowed. 
Independent Claims 1, 10 and 13 are respectively recite the limitations of: accessing a scene comprising a first video frame and a second video frame, the accessed scene having an annotation identifying a target region to be modified in one or more video frames comprising the scene; computing a boundary motion for a boundary of the target region within the scene, wherein the boundary includes boundary pixels neighboring the target region in the first video frame and the second video frame; assigning confidence values to the boundary pixels, respectively, wherein assigning a particular confidence value computing a forward optical flow and a backward optical flow of the particular boundary pixel with respect to the first video frame and the second video frame; and applying a sigmoidal function to a difference between the forward optical flow and the backward optical flow, wherein the particular confidence value includes or is derived from an output of the sigmoidal function, wherein an increase in the difference between the forward optical flow and the backward optical flow corresponds to a decrease in the particular confidence value; interpolating a target motion of a target pixel within the target region from the boundary motion, wherein the particular confidence value of the particular boundary pixel controls a contribution of a particular motion of the particular boundary pixel to the target motion as interpolated from the boundary motion; and updating color data of the target pixel to correspond to the target motion interpolated from the boundary motion.

The closest prior art reference Berman et al. discloses Col. 2, Lines 10-20, discloses the difference of derivatives identifies the subject to background transition area, whose edges define the inner and outer boundary lines. These automatically generated inner and outer boundary lines permit the use of the Ultimate Knockout Process in motion picture and video image compositing; shadow areas on the backing are retained and may be transferred to the inserted background scene. Small areas on the backing having the same color and luminance as the subject are prevented from printing through the subject by a second derivative alpha channel for said small areas. Berman discloses window area of target image regions and boundary image region pixel intensity values are corrected according to the color. 
	
 However, Berman et al., even if combined, fail to teach or suggest accessing a scene comprising a first video frame and a second video frame, the accessed scene having an annotation identifying a target region to be modified in one or more video frames comprising the scene; computing a boundary motion for a boundary of the target region within the scene, wherein the boundary includes boundary pixels neighboring the target region in the first video frame and the second video frame; assigning confidence values to the boundary pixels, respectively, wherein assigning a particular confidence value computing a forward optical flow and a backward optical flow of the particular boundary pixel with respect to the first video frame and the second video frame; and applying a sigmoidal function to a difference between the forward optical flow and the backward optical flow, wherein the particular confidence value includes or is derived 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200143541 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661